DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 – 3, 11, 17 – 18 and 20 by the amendment submitted by the applicant(s) filed on March 22, 2021.  Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 28, 2020, March 19, 2021 and May 20, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The previous 112 (b) paragraphs rejections of claims 1 – 20 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020).

Annotation Figure 3

    PNG
    media_image1.png
    431
    550
    media_image1.png
    Greyscale


Regarding claim 1, Claisse discloses a vertical-cavity surface-emitting laser (VCSEL) (see Annotation Figure 3, character 40) comprising: 

a first reflector (see Annotation Figure 3, character 44, the reference called “first mirror stack” and column 3, lines 31 – 34 and  43 – 56) having a first depth (see Annotation Figure 3, character D1) in a direction substantially parallel to an emission direction of the VCSEL (see Annotation Figure 3), 
a second reflector (see Annotation Figure 3, character 56, column 3, lines 39 – 42 and column 4, lines 22 – 35) having a second depth (see Annotation Figure 3, character D2) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 3), and 
an active cavity material structure (see Annotation Figure 3, character 50, the reference called “Active region”, column 3, lines 34 – 37, 66 – 67 and column 4, lines 1 – 9) disposed between the first and second reflectors (see Annotation Figure 3, characters 44 and 56), wherein the second reflector (see Annotation Figure 3, character 56) comprises an opening (see Annotation Figure 3, character 28, the reference called “laser emission aperture” and column 3, line 15) extending from a second surface (see Annotation Figure 3) of the second reflector (see Annotation Figure 3, character 56) into the second reflector (see Annotation Figure 3, character 56) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 3) and having a depth (see Annotation Figure 3, character d and column 4, lines 56 – 65) that is less than the second depth (see Annotation Figure 3, character D2).

Regarding claim 8, Claisse discloses the opening (see Annotation Figure 3, character 28) is formed through etching (see column 4, lines 56 – 65).

Regarding claim 10, Claisse discloses at least one of the first and second reflectors (see Annotation Figure 3, characters 44 and 56) comprises a semiconductor distributed Bragg reflector (DBR) (see Abstract, column 1, lines 31 – 32 and column 3, lines 31 – 34 and 39 – 42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020).

Regarding claims 2 – 3, Claisse discloses a VCSEL (see Annotation Figure 3) include an opening (see Annotation Figure 3, Character 28) into the second reflector (see Annotation Figure 3, Character 56 and column 4, lines 56 – 65).
depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm to the laser of Claisse, for improving the spectral width characteristic of the laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the depth of the opening, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or upon another variable recited in a claim, the Applicant must show that the chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening  is within a range of approximately 15 nm to 25 nm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Claisse discloses the claimed invention except for the opening defines an opening diameter that is approximately the same as a second reflector diameter defined by the second reflector.    It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the opening defines an opening diameter that is approximately the same as a second reflector diameter defined by the second reflector to the laser of Claisse, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima .




Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020) in view of Brenner et al. (US 2015/0380901, examiner submitted in the PTO-892 form, filed on December 23, 2020).

Regarding claim 4, Claisse discloses a contact (see Annotation Figure 3, Character 60 and column 3, lines 40 – 41) disposed on the second surface (see Annotation Figure 3) of the second reflector (see Annotation Figure 3, character 56). 





Annotation Figure 1A

    PNG
    media_image2.png
    209
    252
    media_image2.png
    Greyscale


Claisse discloses the claimed invention except for cap layer disposed on the second surface of the second reflector.   Brenner teaches a cap layer (see Figure 1, character 134) in between the first mirror (see Figure 1A, Character 141) and metal contact (see Figure 1A, Character 131).  However, it is well known in the art to apply and/or modify the cap layer as discloses by Brenner in (Figure 1, Character 134 and paragraph [0078]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known cap layer as suggested by Brenner to the laser of Claisse, to form a VCSEL device having good optical and electrical characteristics, as well as good reliability and device lifetime.

Regarding claim 5, Claisse discloses a contact (see Annotation Figure 3, Character 60) and the opening (see Annotation Figure 3, Character 28) defines an opening diameter (see Annotation Figure 3, Character d1). 
Claisse discloses the claimed invention except for (a) the contact defines an aperture diameter and (c) the aperture diameter is approximately the same as the opening diameter.   Brenner teaches an aperture (see Annotation Figure 1A, Character Brenner in (see Annotation Figure 1A, Character 132 (aperture), 132a (aperture diameter)).  It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020) in view of Padullaparthi et al.  (US 2015/0078410, examiner submitted in the PTO-892 form, filed on December 23, 2020). 
Regarding claim 7, Claisse discloses the claimed invention except for the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps.  Padullaparthi discloses a VCSEL (see Abstract) and photon lifetime of the VCSEL is 1.2 ps (see paragraph [0060]).  However, it is well known in the art to apply and/or modify the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps as discloses by Padullaparthi in (see paragraph [0060]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps as suggested by Padullaparthi to the laser of Claisse, because the size or dimension or depth of the opening or aperture affects the photon lifetime of the VCSEL device correlatively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the photon lifetime, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] or upon another variable recited in a claim, the Applicant must show that the chosen [the photon lifetime of the VCSEL is in a range of approximately 5.5 ps and 1 ps] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020) in view of Ghosh et al. (US 2017/0256915).

Regarding claim 9, Claisse discloses the claimed invention except for the modulation bandwidth of the VCSEL is 17 GHz or greater.  Ghosh discloses the modulation bandwidth of the VCSEL is 25 GHz or 40 GHz or 100 GHz or higher (see paragraph [0065]).  However, it is well known in the art to apply and/or modify the modulation bandwidth of the VCSEL is 17 GHz or greater as discloses by Ghosh in (see paragraphs [0037 and 0065]).   Therefore, it would have been obvious to a person having In re Aller, 105 USPQ 233.
            In addition, the selection of the modulation bandwidth, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [the modulation bandwidth of the VCSEL is 17 GHz or greater] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the modulation bandwidth of the VCSEL is 17 GHz or greater] or upon another variable the modulation bandwidth of the VCSEL is 17 GHz or greater] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 11 and 17 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020)  in view of Sirbu et al. (US 2019/0312413, examiner submitted in the PTO-892 form, filed on December 23, 2020).

Regarding claim 11, Claisse discloses a method for manufacturing a vertical-cavity surface- emitting laser (VCSEL) (see Annotation Figure 3), the method comprising: 
a VCSEL (see Annotation Figure 3, character 40) blank to define a mesa structure (see Annotation Figure 3, character 63 and column 5, lines 5 – 8); 
the mesa structure (see Annotation Figure 3, character 63) to define an emission structure (see Annotation Figure 3), the emission structure (see Annotation Figure 3) comprising a first reflector (see Annotation Figure 3, character 44, the reference called “first mirror stack” and column 3, lines 31 – 34 and  43 – 56) having a first depth (see Annotation Figure 3, character D1) in a direction substantially parallel to an emission direction of the VCSEL (see Annotation Figure 3), a second reflector (see Annotation Figure 3, character 56, column 3, lines 39 – 42 and column 4, lines 22 – 35) having a second depth (see Annotation Figure 3, character D2) in the direction substantially 
etching an opening (see Annotation Figure 3, character 28, the reference called “laser emission aperture”, column 3, line 15 and column 4, lines 56 – 65) into the second reflector (see Annotation Figure 3, character 56), the opening (see Annotation Figure 3, character 28) extending from a second surface (see Annotation Figure 3) of the second reflector (see Annotation Figure 3, character 56) into the second reflector (see Annotation Figure 3, character 56) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 3) and having a depth (see Annotation Figure 3, character d and column 4, lines 56 – 65) that is less than the second depth (see Annotation Figure 3, character D2).
Claisse discloses the claimed invention except for dry etching a VCSEL blank to define a mesa structure disposed on a substrate; wet etching the mesa structure to define an emission structure. Sirbu teaches a dry etching and wet etching. However, it is well known in the art to apply and/or modify the dry etching and wet etching as discloses by Sirbu in (Figure 6 and paragraphs [0041 and 0052 – 0054]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dry etching and wet etching as suggested by Sirbu to the laser of Claisse, because could be used the dry etching to form or determine the mesa structure in the VCSEL device, also advantages determine the mesa structure components, to define and/or form the active region in the VCSEL device, also the advantages of wet etching processes are the simple equipment, high etching rate, and high selectivity. 

Regarding claims 17 – 18, Claisse and Sirbu, Claisse discloses a VCSEL (see Annotation Figure 3) include an opening (see Annotation Figure 3, Character 28) into the second reflector (see Annotation Figure 3, Character 56 and column 4, lines 56 – 65).
Claisse discloses the claimed invention except for depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm to the laser of Claisse, for improving the spectral width characteristic of the laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of the depth of the opening, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also 
Note that the specification contains no disclosure of either the critical nature of the claimed [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] or upon another variable recited in a claim, the Applicant must show that the chosen [the depth of the opening is within a range of approximately 20 nm to 55 nm or the depth of the opening is within a range of approximately 15 nm to 25 nm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 19, Claisse and Sirbu, Claisse discloses the opening (see Annotation Figure 3, character 28) is formed through etching (see column 4, lines 56 – 65).

Regarding claim 20, Claisse discloses a method for manufacturing a vertical-cavity surface- emitting laser (VCSEL) (see Annotation Figure 3), the method comprising: 
a VCSEL (see Annotation Figure 3, character 40) blank to define a mesa structure (see Annotation Figure 3, character 63 and column 5, lines 5 – 8); and 
the mesa structure (see Annotation Figure 3, character 63) to define an emission structure (see Annotation Figure 3), the emission structure (see Annotation Figure 3) comprising 
a first reflector (see Annotation Figure 3, character 44, the reference called “first mirror stack” and column 3, lines 31 – 34 and  43 – 56), a second reflector (see Annotation Figure 3, character 56, column 3, lines 39 – 42 and column 4, lines 22 – 35), and an active region (see Annotation Figure 3, character 50, the reference called “Active region”, column 3, lines 34 – 37, 66 – 67 and column 4, lines 1 – 9) disposed between the first reflector (see Annotation Figure 3, character 44) and the second reflector (see Annotation Figure 3, character 56), wherein the second reflector (see Annotation Figure 3, character 56) (a) has a second depth (see Annotation Figure 3, character D2) in a direction substantially parallel to an direction of the VCSEL (see Annotation Figure 3) and (b) comprises an opening (see Annotation Figure 3, character 28, the reference called “laser emission aperture” and column 3, line 15)  extending from a second surface (see Annotation Figure 3) of the second reflector (see Annotation Figure 3, character 56) into the second reflector (see Annotation Figure 3, character 56) in the direction substantially parallel to the emission direction of the VCSEL (see Annotation Figure 3)  and having a depth (see Annotation Figure 3, character d and column 
Claisse discloses the claimed invention except for dry etching a VCSEL blank to define a mesa structure disposed on a substrate; wet etching the mesa structure to define an emission structure. Sirbu teaches a dry etching and wet etching. However, it is well known in the art to apply and/or modify the dry etching and wet etching as discloses by Sirbu in (Figure 6 and paragraphs [0041 and 0052 – 0054]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dry etching and wet etching as suggested by Sirbu to the laser of Claisse, because could be used the dry etching to form or determine the mesa structure in the VCSEL device, also advantages of dry etching are its capability of automation and reduced material consumption. Dry etching (e.g., plasma etching) costs less to dispose of the products compared to wet etching.  Could be used the wet etching to determine the mesa structure components, to define and/or form the active region in the VCSEL device, also the advantages of wet etching processes are the simple equipment, high etching rate, and high selectivity. 



Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claisse et al. (US 5,963,576, examiner submitted in the PTO-892 form, filed on December 23, 2020) in view of Sirbu et al. (US 2019/0312413, examiner submitted in the PTO-892 . 


    PNG
    media_image3.png
    113
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    143
    212
    media_image4.png
    Greyscale


Regarding claims 12 and 15, Claisse and Sirbu, Claisse discloses the second reflector (see Annotation Figure 3, character 56) and a contact (see Annotation Figure 3, Character 60 and column 3, lines 40 – 41).
Claisse discloses the claimed invention except for a dielectric cap layer on the second surface of the second reflector.   Watanabe teaches dielectric cap layer (see Figure 3A and 14A, Character 32 and “insulating film”) between an upper DBR (see Figures 3A and 14A, Character 22 and “Upper DBR”) and a contact layer (see Figure 3A and 14A, Character 36 and “Electrode film”).  However, it is well known in the art to apply and/or modify the dielectric cap layer as discloses by Watanabe in (see Figure 3A and 14A, Character 32 and paragraphs [0037 – 0038 and 0121 – 0122]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known dielectric cap layer as suggested by Watanabe to the laser of Claisse, because it has electrical resistance and could be used to protect the VCSEL from the environment.

Regarding claims 13 and 14, Claisse, Sirbu and Watanabe, Watanabe discloses the dielectric cap layer (see Figure 3A and 14A, Character 32 and “Insulating film”, see claim 12 rejection) is deposited on the second surface of the second reflector (see Figure 3A and 14A, Character 22 and “Upper DBR”). 
Claisse, Sirbu and Watanabe discloses the claimed invention except for the dielectric cap layer is deposited before or after the opening is etched in the second reflector.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the dielectric cap layer is deposited before or after the opening is etched in the second reflector, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular steps of manufacturing because applicant has not disclosed that the steps of manufacturing are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another steps of manufacturing.  Indeed, it has been held that mere steps of manufacturing limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
                              
Regarding claim 16, Claisse, Sirbu and Watanabe, Claisse discloses a contact (see Annotation Figure 3, Character 60) and the opening (see Annotation Figure 3, Character 28) defines an opening diameter (see Annotation Figure 3, Character d1).  Watanabe discloses the dielectric cap layer (see Figure 3A and 14A, Character 32 and “insulating film”, see claim 12 rejection) is deposited on the second surface of the second reflector (see Figure 3A and 14A, Character 22 and “Upper DBR”).
Claisse, Sirbu and Watanabe discloses the claimed invention except for the contact defines an aperture diameter and the aperture diameter is approximately the same as the opening diameter.   It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828